DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Applicant's arguments and amendments filed on 8/2/2021 have been acknowledged and entered.
Claims 1-3 are pending.  
Claims 4-9 have been canceled.
No new claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A1) in view of Daoud et al “Preform-based diffusion soldering for use under conventional soldering process parameters” further in view of Rittner et al (US 2011/0304985 A 1).
Regarding claim 1, the limitation in the preamble of “for diffusion soldering” is considered intended use and is not afforded patentable weight. Kalich teaches a layered assembly composite structure of at least one sinterable layer (first layer) that 
Kalich does not explicitly teach a multiplicity of first and second layers alternating in a sandwich structure or teach the sinterable layer (first layer) comprises a metal foil.
However Kalich clearly envisions multiple layers in that there is at least one layer of each in the alternating structure and Daoud teaches a preform-based diffusion soldering using multiple alternating layers of different materials promotes formation of intermetallic phases that improve reliability and strength of the solder joints (p1 and p2). Additionally, Rittner teaches a silver sintered compact foil providing continuous open porosity that may be used as a joining material [0007] that provides the ability to aerate and deaerated the joining points which is good for large surfaces [0007]. 
Therefore, it would have been obvious to a person having ordinary skill in the art to provide the sintered foil compact as the silver sinterable layer of Kalich to provide the layered assembly of Kalich and with multiple alternating layers as taught by Daoud of solder paste with particles of Kalich and foil as taught by Rittner to provide good formation of intermetallic phases for good reliability and joint strength and continuous open porosity or the for the aeration and deaeration of the joining points for large surfaces.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A1), in view of Daoud et al “Preform-based diffusion soldering for use under conventional soldering process parameters”  further in view of Rittner et al (US 2011 /0304985 A 1) as evidenced by Kester “Solder Alloys” and Lenntech “Chemical Properties of Silver- Health effects of silver-Environmental effects of silver” and “Chemical Properties of Copper- Health effects of copper-Environmental effects of copper”.
Regarding claim 3, Kalich in view of Daoud and Rittner teaches all of the limitations of claim 1 as set forth above.
Although Kalich in view of Daoud and Rittner does not expressly teach the metal foil as having a higher melting point that the melting point of the paste, Kalich [0012] teaches the first layer (foil) as formed from powdered silver with a melting point of 962˚C or copper  with a melting point of 1083˚C (as evidenced by Lenntech) and teaches the second layer as a solder such as SnAg among a group of possible solders with a melting point of 216-245 ˚C with particles of alloy such as SnCu which has a melting point of about 227 – 300 ˚C,  (as evidenced by Kester).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a metal foil of silver or copper and a solder of SnAg with particles of SnCu as taught by Kalich resulting in a metal foil having a higher melting point that the melting point of the paste.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kalich et al. (US 2014/0234649 A1), in view of Daoud et al “Preform-based diffusion soldering for use under conventional soldering process parameters” further in view of Makita et al (US 2009/0286093 A 1) as evidenced by Kester “Solder Alloys” and American Elements “Copper Silver Alloy”.
Regarding claim 1, the limitation in the preamble of “for diffusion soldering” is considered intended use and is not afforded patentable weight. Kalich teaches a layered assembly composite structure of at least one sinterable layer (first layer) that may contain silver [0012] and a solder layer (second layer) that may contain a solder paste [0013] (binder forming paste) with an alloy (metal) solder powder (particles) applied to the sinterable layer for joining electronic parts (abstract), [0017] and [0018].
Kalich doesn't explicitly teach a multiplicity of first and second layers alternating in a sandwich structure or teach the sinterable layer (first layer) comprises a metal foil. 
However Kalich clearly envisions multiple layers in that there is at least one layer of each in the alternating structure and Daoud teaches a preform-based diffusion soldering using multiple alternating layers of different materials promotes formation of intermetallic phases that improve reliability and strength of the solder joints (p1 and p2). Additionally, Makita teaches fine powders of Sn, Ag and Cu forming a lead-free sintered foil used for joining electronic parts. Makita teaches that since it is easy to form the foil and it does not include a flux such as pine, it is possible to avoid deterioration of solderability due to carbonization at high temperature. In addition, Makita teaches this material, provides heat resistance and joint strength equal to or higher than those of conventional solder materials (p5 of 6). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a solder structure with multiple alternating layers as taught by Daoud and a sintered foil of tin, silver and copper as taught by Makita as the sintered powder layer of Kalich in order to promote formation of intermetallic phases that improve reliability, heat resistance and strength of 
Regarding claim 2, Kalich in view of Daoud and Makita teaches all of the limitations of claim 1 as set forth above. 
Although Kalich in view of Makita does not expressly teach the paste has a higher melting point than the melting point of the solder material of the metal foil.  The solder powder foil of Makita has a melting point of 220-234 ˚C, (as evidenced by Kester).  Additionally, Kalich teaches the paste may comprise SnAg among a group of possible solders with a melting point of 216-245 ˚C (as evidenced by Kester) with alloy particles of material such as AgCu which has a melting point of 779-900 ˚C, (as evidenced by American Elements p 2 of 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose a solder of SnAg with particles of AgCu as taught by Kalich resulting in a paste having a higher melting point that the melting point of the solder foil.

Response to Arguments
Applicant’s arguments, filed 8/2/2021, with respect to the rejection(s) of claim(s) 1-3 have been fully considered and are persuasive in that Kalich does not expressly teach multiple layers in a sandwich structure.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daoud et al as set forth above.
Applicant also alleges that Kalich teaches away from the claimed invention because Kalich teaches the solder layer is in contact with the power component and forms a bond thereto and cites Paragraph 54. Applicant contends that the opposite side of the composite is a support film in contact with the sinterable layer and therefore, there cannot be another solder layer opposite the sinterable layer.  In response to Applicant’s argument, Kalich does not teach away from multiple layers in a sandwich structure but merely teaches a solder layer in contact with the power component and a support film in contact with a sinterable layer but in no way precludes or teaches away from multiple layers in a sandwich structure because multiple alternating layers may be provided between the contact layers. Therefore Applicant’s argument of teaching away is not convincing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       
/E.D.I./Examiner, Art Unit 1784